Case 2:20-cv-00077-JRG Document 143 Filed 05/28/21 Page 1 of 11 PageID #: 9919




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

 CAPELLA PHOTONICS, INC.
                                             Case No. 2:20-cv-00077-JRG
       Plaintiff,
 v.

 INFINERA CORPORATION, TELLABS,
 INC., TELLABS OPERATIONS INC.,
 CORIANT AMERICA INC., and CORIANT
 (USA) INC.,

       Defendants.



        PLAINTIFF CAPELLA PHOTONICS, INC.'S MOTION TO VACATE
                       INTERLOCUTORY ORDERS
Case 2:20-cv-00077-JRG Document 143 Filed 05/28/21 Page 2 of 11 PageID #: 9920




I.     Introduction

       Following settlement, Capella Photonics, Inc. ("Capella") respectfully moves this Court

for an Order vacating two non-final/interlocutory decisions in this case, and nearly identical

decisions issued in a second case pending in this Court involving Capella's patents. Although

Capella seeks vacatur of four orders entered on the docket, in substance, Capella is respectfully

seeking the vacatur of identical claim construction orders issued in two cases involving the same

patents, and two Reports and Recommendation that substantively and heavily rely on those same

claim construction orders. These four, non-binding rulings are: (1) the February 9, 2021 Claim

Construction Memorandum and Order entered as Dkt. 81 in Case No 2:20-cv-00076-JRG; (2) the

February 9, 2021 Claim Construction Memorandum and Order entered as Dkt. 99 in Case No.

2:20-cv-00077-JRG; (3) the February 27, 2021 Report and Recommendation concerning Fujitsu

Network Communications, Inc.'s ("Fujitsu's") Motion for Partial Judgment on the Pleadings

entered as Dkt. 87 in Case No 2:20-cv-00076-JRG; and (4) the March 15, 2021 Report and

Recommendation concerning Infinera Corp, Tellabs, Inc., Tellabs Operations Inc., Coriant

America Inc., and Coriant (USA)'s (collectively "Infinera's") virtually identical Motion for

Partial Judgment on the Pleadings entered as Dkt. 110 in Case No 2:20-cv-00077-JRG. Capella

respectfully disagrees with these decisions (the "Contested Interlocutory Orders"), timely filed

substantive objections thereto, and, in absence of a settlement, intended to preserve those issues

for appeal.

       Capella recently filed Notices of Settlement in both actions, and all deadlines are

currently stayed. Capella agreed to resolve these matters in the interest of avoiding uncertainty

and minimizing the effort and expense to the parties and the Court. Capella should not be

penalized for resolving the matters through settlement. By entering into settlements with Fujitsu

and Infinera, Capella would forgo its right to seek review of the Contested Interlocutory Orders,


                                                 1
Case 2:20-cv-00077-JRG Document 143 Filed 05/28/21 Page 3 of 11 PageID #: 9921




including its right to seek largely de novo appellate review of those issues. Although Capella

believes that the Contested Interlocutory Orders do not have any preclusive effect in other

litigation in light of their interlocutory and non-final nature, out of an abundance of caution, it

seeks the present relief given the unsettled nature of the case law, and to avoid the needless waste

of resources (private and judicial) that would be expended in resolving any future collateral

estoppel challenge based thereon. The present motion, which is unopposed by Fujitsu and

opposed by Infinera, is being filed in both Case No 2:20-cv-00076-JRG and Case No 2:20-cv-

00077-JRG. It is supported by all relevant equitable considerations – including the public

interest in orderly operation of the judicial system, the early settlement of disputes, and the

parties' desire to avoid any preclusive effect of non-final rulings.

II.    Procedural History

       Capella filed both Complaints in the above-captioned actions for infringement of its U.S.

Patent No. RE47,905 ("the '905 patent") and U.S. Patent No. RE47,906 ("the '906 patent") on

March 17, 2020. (Case No. 2:20-cv-00076-JRG, Dkt. 1) (Case No. 2:20-cv-00077-JRG, Dkt. 1).

A joint Markman hearing was held on January 22, 2021, and the Court issued a Claim

Construction Memorandum and Opinion and Order on February 9, 2021. (Case No. 2:20-cv-

00076-JRG, Dkt. 81) (Case No. 2:20-cv-00077-JRG, Dkt. 99).1

       Fujitsu and Infinera (collectively the "Defendants") filed largely identical Motions for

Partial Judgment on the Pleadings (seeking to preclude Capella from recovering damages based

on activity occurring prior to March 17, 2020, the issue date of the '905 and '906 patents) on

December 14, 2020 (i.e., well before the scheduled Markman hearing, and eight days before



1
 Capella timely filed its Objections to this Order on February 23, 2021. (Case No. 2:20-cv-
00076-JRG, Dkt. 85) (Case No. 2:20-cv-00077-JRG, Dkt. 104). Those objections remained
pending at the time of the settlement.


                                                  2
Case 2:20-cv-00077-JRG Document 143 Filed 05/28/21 Page 4 of 11 PageID #: 9922




Defendants even submitted their claim construction briefs).2 (Case No. 2:20-cv-00076-JRG,

Dkt. 57) (Case No. 2:20-cv-00077-JRG, Dkt. 74). Capella was therefore required to file its

Oppositions on December 28, 2020 and December 29, 2020, respectively (i.e., again well before

the scheduled Markman hearing, and without the benefit of a claim construction order). (Case

No. 2:20-cv-00076-JRG, Dkt. 63)(Case No. 2:20-cv-00077-JRG, Dkt. 81). A joint hearing was

held on these motions on January 22, 2021 (in conjunction with the Markman hearing), and

Judge Payne issued a Report and Recommendation concerning Fujitsu's motion on February 27,

2021.3 (Case No. 2:20-cv-00076-JRG, Dkt. 87). Capella timely filed Objections to the Report

and Recommendation in the Fujitsu action on March 15, 2021. (Case No. 2:20-cv-00076-JRG,

Dkt. 87). Judge Payne thereafter issued a Report and Recommendation concerning Infinera's

Motion (which was largely identical to his Report and Recommendation in the Fujitsu action) the

same day. (Case No. 2:20-cv-00077-JRG, Dkt. 110). Capella timely filed Objections to the

Report and Recommendation in the Infinera action on March 29, 2021.4 (Case No. 2:20-cv-

00076-JRG, Dkt. 112). Those objections remain pending.

       On April 6, 2021, this Court ordered both cases to mediation within 30 days. (Case No.

2:20-cv-00076-JRG, Dkt. 91) (Case No. 2:20-cv-00077-JRG, Dkt. 113). On May 6, 2021,

Capella and Fujitsu successfully mediated their dispute with the assistance of Hon. David

Folsom (Ret). (Case No. 2:20-cv-00076-JRG, Dkt. 99). A Joint Notice of Settlement was filed


2
 Defendants primarily sought a ruling that none of the asserted claims of the '905 and '906
patents were "substantively identical" to claims of their respective "predecessor" patents (U.S.
Patent No. RE42,368 and RE42,678) under 35 U.S.C. §252.
3
 The Report and Recommendation heavily relied on the February 9, 2021 Claim Construction
Memorandum and Opinion and Order (including the construction of the claim term "port").
4
 To ensure timeliness, Capella had previously filed its Objections to the February 27, 2021
Report and Recommendation in the Infinera action because the Court held a joint Markman
hearing and a joint hearing on the motions for judgment on the pleadings. (Case No. 2:20-cv-
00077-JRG, Dkt. 109).


                                                 3
Case 2:20-cv-00077-JRG Document 143 Filed 05/28/21 Page 5 of 11 PageID #: 9923




the same day. (Case No. 2:20-cv-00076-JRG, Dkt. 98). Capella and Infinera also engaged in

settlement discussions during the mediation period, and a Joint Notice of Settlement was filed on

May 7, 2021. (Case No. 2:20-cv-00077-JRG, Dkt. 141).

III.   Legal Standard

       Neither the U.S. Supreme Court nor the appellate courts will force a district court to

vacate its orders once they became moot through settlement, absent "exceptional circumstances."

U.S. Bancorp Mortgage Co. v. Bonner Mall Partnership, 513 U.S. 18, 27-29 (1994). However,

no showing of "exceptional circumstances" is necessary for a district court to vacate its own

orders. See Fed. R. Civ. P. 60(b). The standard a district court applies to determine whether to

vacate its own interlocutory orders upon settlement, including those for claim construction and

partial summary judgment, is less rigid. See Fed. R. Civ. P. 54(b) ("any order or other decision,

however designated, that adjudicates fewer than all the claims or the rights or liabilities of fewer

than all of the parties does not end the action as to any of the claims or parties and may be

revised at any time before the entry of a judgment adjudicating all of the claims and all of the

parties' rights and liabilities"); Dana v. E.S. Originals, Inc., 342 F.3d 1320, 1328-29 (Fed. Cir.

2003) (Dyk, J., concurring) (discussing the mechanism through which parties can prevent an

interim decision in the litigation from having a collateral estoppel effect in future litigations, and

suggesting the parties move the district court to vacate its earlier decisions as part of a

settlement). See also, International Electronic Technology Corp. v. Hughes Aircraft Co., 476

F.3d 1329, 1330-31 (Fed. Cir. 2007) (trial court decision is final only if it ends the litigation on

the merits and leaves nothing for court to do but execute the judgment); Pressure Products

Medical Supplies, Inc. v. Greatbatch Ltd., 599 F.3d 1308, 1315-16 (Fed. Cir. 2010) (a district

court has authority to modify its claim constructions); U.S. Gypsum Co. v. Pacific Award Metals,




                                                  4
Case 2:20-cv-00077-JRG Document 143 Filed 05/28/21 Page 6 of 11 PageID #: 9924




Inc., 2006 WL 1825705 (N.D. Cal. July 3, 2006) (vacating interlocutory claim construction and

summary judgment orders).

         Although the test in U.S. Bancorp is not directly applicable to district courts, several

district courts have considered one or more of the factors set forth therein when exercising their

equitable discretion to vacate a non-final order. Cisco Systems, Inc. v. Telcordia Technologies,

590 F. Supp. 2d 828, 830 (E.D. Tex. 2008) (vacating claim construction order); TriQuint

Semiconductor, Inc. v. Avago Technologies Ltd., 2012 WL 1768084 at * 2 (D. Arz. May 17,

2012) (vacating claim construction order and orders granting partial summary judgment); Lycos,

Inc. v. Blockbuster, Inc., 2010 WL 5437226 at *3 (D. Mass. December 23, 2010) (vacating order

granting partial summary judgment and related claim constructions); Contour Hardening, Inc. v.

Vanair Manufacturing, Inc., 2016 WL 10490508 at * 1 (S.D. Ind. February 23, 2016) (vacating

claim construction order). Those factors include: (1) the public interest in the orderly operation

of the federal judicial system; (2) the parties' desire to avoid any potential preclusive effect; (3)

the court's resources that will be expended if the case continues; and (4) the parties' interest in

conserving their resources. Id.

IV.    The Requested Relief Is Appropriate And Should Be Granted

       All relevant U.S. Bancorp equitable factors strongly favor granting the relief requested by

Capella, namely vacatur of the Contested Interlocutory Orders.

               A.      The Public Interest In The Orderly Operation Of The Federal
                       Judicial System Favors Vacating the Contested Interlocutory Orders.

       The public has an interest in having final determinations that will help to guide future

decisions. However, as mentioned above, claim construction rulings, like the ones entered in

these cases, typically affect only private litigants, and are routinely altered on some level before,

and even during, trial. See, e.g., Cisco Systems, 590 F. Supp. 2d at 830. See also, Johns Hopkins



                                                   5
Case 2:20-cv-00077-JRG Document 143 Filed 05/28/21 Page 7 of 11 PageID #: 9925




University v. CellPro, Inc., 152 F.3d 1342, 1349 (Fed. Cir. 1998) (district court claim

construction revisited even after a jury verdict). They also frequently require edits and/or

supplementation, even for seemingly simple terms. See, e.g., O2 Micro International Ltd. v.

Beyond Innovation Technology Co., 521 F.3d 1351, 1357-63 (Fed. Cir. 2008) (remanding to the

district court to construe the term "only if"). Additionally, claim constriction rulings are

reviewed de novo on appeal. Cybor Corp. v. FAS Technologies, Inc., 138 F.3d 1448, 1455-56

(Fed. Cir. 1998) (en banc). And, the Federal Circuit routinely disagrees with claim construction

orders issued by district courts. Given the interlocutory nature of the claim construction rulings,

and the fact that as a general matter, they are subject to revision throughout the case, the public

does not have a strong interest in relying on interlocutory claim construction rulings that would

be frustrated by vacatur.5

       There is also a substantial public interest in encouraging settlement of private disputes.

See, e.g., Hemstreet v. Spiegel, Inc., 851 F.2d 348, 350 (Fed. Cir. 1988) ("The law strongly

favors settlement of litigation...."). Indeed, from a policy standpoint, the failure to vacate

interlocutory findings upon the request of parties to a settlement could chill settlement

discussions in future cases once a claim construction order is issued. Further, the claim

construction and other rulings in this case will still be available on the public record, even if

vacated, for any future litigant or court to consider and evaluate.6


5
 The same is true of the largely identical Reports and Recommendations (dated February 27,
2021 and March 15, 2021) issued in response to Defendants' Motions for Judgment on the
Pleadings. They are non-final, and heavily rely on the February 9, 2021 Claim Construction
Memorandum and Opinion and Order.
6
  None of the Contested Interlocutory Orders held any patent claim invalid. Nor are there any
other cases pending in this Court where a defendant may have relied on those findings. There is
also no evidence that Capella sought to obtain an "advisory opinion" on claim construction
before settlement. Capella also maintained in its briefing that Defendants' Motions for Partial
Judgment on the Pleadings (filed before Defendants' claim construction briefs, and well before


                                                  6
Case 2:20-cv-00077-JRG Document 143 Filed 05/28/21 Page 8 of 11 PageID #: 9926




       B.      The Parties' Desire To Avoid Any Preclusive Effect of Non-Final Rulings

       Capella's desire to avoid any preclusive effect (along with at least Fujitsu's agreement not

to oppose the present motion) also strongly favors vacatur. Indeed, it is unclear what preclusive

effect (if any) the interim claim construction order can have on other courts – as numerous

opinions (albeit from other judicial circuits) provide that settlements and non-appealed claim

construction rulings are not final judgments for collateral estoppel purposes.7 See, e.g.,

Kollmorgen Corp. v. Yaskawa Electric Corp., 147 F. Supp. 2d 464, 467--69 (W.D. Va. 2001)

(collateral estoppel did not apply because a settlement does not constitute a final judgment);

Graco Children's Products Inc. v. Regalo International LLC, 77 F. Supp. 2d 660, 663-65 (E.D.

Pa. 1999) (plaintiff was not collaterally estopped from re-litigating claim construction, even

though a settlement was reached after an appeal was filed); Lectrolarm Custom Services, Inc. v.

Vicon Industries, Inc., 2005 WL 2177000 (W.D. Tenn. September 2, 2005) (claim construction

by different court not given preclusive effect because it was never appealed due to settlement;

order not final for the purposes of collateral estoppel). See also, Yodlee, Inc. v. Plaid

Technologies, Inc., 2016 WL 204372 at *3 (D. Del. Jan. 15, 2016) (finding claim construction

not final for purposes of collateral estoppel given voluntary dismissal of case and the ability of a

court to modify its constructions if the case had not been dismissed). See, e.g., E2E Processing,

Inc. v. Cabela's Inc., 2017 WL 9538364 (Fed. Cir. January 25, 2017) (a magistrate judge's ruling

is not ordinarily final and appealable until the district judge acts on a timely filed objection).

       The risk, however, to Capella, and the attendant hardship if collateral estoppel is applied,



the Markman hearing, let alone any claim construction order) were premature. (Case No. 2:20-
cv-00076-JRG, Dkts. 63 & 70) (Case No. 2:20-cv-00077-JRG, Dkts. 81 & 91).
7
  Capella has also not taken inconsistent claim construction position (i.e., this is not a situation
where Capella seeks to take different claim construction positions against different defendants
for purposes of infringement).


                                                   7
Case 2:20-cv-00077-JRG Document 143 Filed 05/28/21 Page 9 of 11 PageID #: 9927




is not trivial, as other courts have disagreed – and applied collateral estoppel after settlement.

See, e.g., TM Patents, L.P. v. International Business Machines Corp., 72 F. Supp. 2d 370, 375-79

(S.D.N.Y. 1999). Thus, although Capella believes that none of the Contested Interlocutory

Orders should have a preclusive effect in later litigation (See, e.g., Restatement (Second) of

Judgments §§ 13, 27 (issue preclusion applies only if there is a "final judgment")), it may still

face arguments in the future that it is collaterally estopped from challenging the claim

constructions and/or seeking pre-issuance damages in the absence of the requested vacatur.

V.     Conclusion

       For the reasons detailed above, Capella respectfully requests the Court grant this motion

and vacate the Contested Interlocutory Orders.




                                                  8
Case 2:20-cv-00077-JRG Document 143 Filed 05/28/21 Page 10 of 11 PageID #: 9928




 Dated: May 28, 2021                   By: /s/ Robert D. Becker w/permission Charles
                                       Everingham IV
                                       Charles Everingham IV (TX SBN 00787447)
                                       Email: ce@wsfirm.com
                                       T. John Ward (TX SBN 20848000)
                                       Email: tjw@wsfirm.com
                                       Claire Abernathy Henry (TX SBN 24053063)
                                       Email: claire@wsfirm.com
                                       Andrea Fair (TX SBN 24078488)
                                       Email: andrea@wsfirm.com
                                       WARD, SMITH & HILL, PLLC
                                       P.O. Box 1231
                                       Longview, TX 75606
                                       Telephone: (903) 757-6400
                                       Facsimile: (903) 757-2323

                                       Robert D. Becker (Cal. Bar 160648)
                                       Email: rbecker@manatt.com
                                       Christopher L. Wanger (Cal. Bar 164751)
                                       Email: cwanger@manatt.com
                                       MANATT, PHELPS & PHILLIPS, LLP
                                       1 Embarcadero Center, 30th Floor
                                       San Francisco, CA 94111
                                       Telephone: (415) 291-7400
                                       Facsimile: (415) 291-7474

                                       Attorneys for Plaintiff,
                                       CAPELLA PHOTONICS, INC.




                                       9
Case 2:20-cv-00077-JRG Document 143 Filed 05/28/21 Page 11 of 11 PageID #: 9929



                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing document was served on all counsel

 of record who have consented to electronic service on this 28th day of May, 2021.


                                                      /s/ Robert D. Becker w/permission Charles
                                                      Everingham IV
                                                        Robert D. Becker



                              CERTIFICATE OF CONFERENCE

        The undersigned hereby certifies that the parties have complied with the meet and confer

 requirements of Local Rule CV-7(h), and the motion in Case No. 2:20-cv-76 is unopposed by

 Fujitsu, but the motion in Case No. 2:20-cv-77 is opposed by the Infinera Defendants. The

 parties’ representatives in case No. 2:20-cv-77 discussed this issue in connection with the

 settlement of that matter but were unable to reach an agreement. Therefore, the motion is

 submitted as opposed in that case.



                                                      /s/ Robert D. Becker w/permission Charles
                                                      Everingham IV
                                                        Robert D. Becker




                                                 10
